VICKERY, J
The record shows that the goods were delivered and received by the consignee and the freight of the Pennsylvania Company had been paid by the consignee, and the only question is whether the railroad company is liable to the consignor for the price of the goods that were sold to the con*95signee. Under the curcumstances of this case we think not, and the judgment of the court below was not erroneous and was warranted by the facts in this case.
Finding no error in the judgment, it will be affirmed.
Sullivan, PJ, and Levine, J, concur.